845 F.2d 327
Unpublished DispositionNOTICE: Sixth Circuit Rule 24(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Sixth Circuit.Paul John SMILEY, Petitioner-Appellant,v.Warden Gene SCROGGY and Attorney General, State of Kentucky,Respondents- Appellees.
No. 87-6111.
United States Court of Appeals, Sixth Circuit.
April 25, 1988.

Before KEITH and ALAN E. NORRIS, Circuit Judges, and GEORGE E. WOODS*, District Judge.
PER CURIAM:


1
Plaintiff-appellant Paul John Smiley appeals from the district court's denial of his petition for habeas corpus relief brought pursuant to 28 U.S.C. Section 2254.  Upon consideration of the briefs and the record in this case, we AFFIRM based on Judge Johnstone's order of dismissal which adopted the findings of fact and conclusions of law contained in the magistrate's report dated September 2, 1987.



*
 Honorable George E. Woods, United States District Court for the Eastern District of Michigan, sitting by designation